Citation Nr: 1500113	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Decision Review Officer hearing in March 2012, and at a Board hearing in November 2013.  Hearing transcripts are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

Multiple VA examination reports of record briefly note some of the effects of individual service-connected disabilities on the Veteran's employability.  Nonetheless, an adequate medical opinion has not yet been obtained regarding the effects of his service-connected disabilities, in the aggregate, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

A March 2012 VA prostate cancer examination indicated that the Veteran received private follow-up treatment for his service-connected prostate cancer disability.  Private treatment records dated since November 2011 have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorization from the Veteran, request recent private treatment records pertaining to his service-connected disabilities from indicated providers at Hillcrest Healthcare System, and from any other identified providers that have treated these disabilities.

2.  Thereafter, schedule the Veteran for a new VA examination for his TDIU claim.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

The examiner should provide an opinion as to whether the Veteran's service-connected disabilities (i.e., prostate cancer, post-operative medical collateral injury of the right knee, degenerative changes of the right knee, status post-fracture of the left distal fibula, tinnitus, hearing loss, and erectile dysfunction), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The VA examiner must provide a rationale for any opinions provided, addressing the relevant medical and lay evidence of record.

3.  Finally, readjudicate the TDIU claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


